PER CURIAM.
Ann Marie Offerman (“the wife”) appeals from the order awarding temporary custody of her two minor children to Paul Offerman (“the husband”). She asserts that the trial court erred in conducting a hearing on the husband’s motion without giving her notice and an opportunity to be heard.
Shortly after the wife filed this appeal, she filed an emergency motion to stay the temporary custody order pending appellate review. This court granted the stay and remanded with instructions to return the children to the wife. See Offerman v. Offerman, 643 So.2d 1184 (Fla. 5th DCA 1994). We have now completed our review and find that exigent *1140circumstances existed which justified the trial court’s action. See Dickman v. Dickman, 536 So.2d 1079, 1080 (Fla. 4th DCA 1988). We therefore lift the stay and affirm the trial court.
AFFIRMED with instructions to return the children to the husband.
W. SHARP, GOSHORN and DIAMANTES, JJ., concur.